DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-14 and 18-19 in the reply filed on 04/19/2021 is acknowledged. 
Claims 20-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Status of Claims
Claims 1-14 and 18-19 are pending and currently under consideration for patentability.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in the instant application.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/24/2019 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered by the examiner.



Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “25” of Figs. 1-3.
Claim Objections
Claim(s) 7, 11 and 18 is/are objected to because of the following informalities: 
In claim 7, “said connector housing-so that maximum 2 cm of said air filter” should be changed to --said connector housing so that maximum 2 cm of said air filter--.
In claim 11, “a connector device according to claim 1” should be changed to --the connector device according to claim 1--.
In claim 18, “A method comprising providing a connector device according to claim 1, connecting the connector device by means of said coupling means with a wound side connector of a wound side assembly, said wound fluid side assembly comprising a fluid removing conduit and an air supplying conduit” should be changed to --A method comprising providing the connector device according to claim 1, connecting the connector device by means of said coupling means with the wound side connector of the wound side assembly, said wound fluid side assembly comprising the fluid removing conduit and the air supplying conduit--.
Appropriate correction is required.


Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
In claim 1, lines 6 and 10, claim 12 and claim 18, the limitation “coupling means” has been interpreted under 112(f) as a mean plus function limitation because of the combination of a non-structural term “means” and functional language “for coupling” without reciting sufficient structure to achieve the function. Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification (coupling means are adapted to form a snap-on, threaded, luer-lock or bayonet engagement with the wound side connector: pg. 8, lines 30-31) as performing the claimed function, and equivalents thereof.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6, 8, 10 and 18-19 is/are rejected under 35 U.S.C 102(a)(1) as being anticipated by Lockwood (US PGPUB 20050004534).
Regarding claim 1, Lockwood discloses a connector device (a vent 19: ¶0074 and Figs. 1-2) for a negative pressure wound therapy system (Abstract), said connector device comprising:
- a connector housing (a multi-lumen connector 30: ¶0074 and Figs. 2-3), 
- a fluid outlet (a single-lumen connector 32: ¶0074) connected to said connector housing (¶0074 and Figs. 2-3),
- an air feeding port (an opening 46: ¶0079 and Fig. 3) and an air filter (an filter 34: ¶0074 and Figs. 2-3), and
- coupling means (36/38: ¶0083 and Fig. 3),
wherein:
said fluid outlet (32 : ¶0078) is adapted to be connected to a negative pressure source (32 is connected to a negative pressure source 16 through tube 52: ¶0078 and Figs 1-3),
said connector device being adapted to be engaged with a wound side connector of a wound side assembly by means of said coupling means (the connector device 19 adapted to be engaged with a wound side connector 20 of a wound side assembly 20/22/24 by means of 36/38: ¶0074 and Fig. 3),
said wound side assembly (20/22/24) comprising a fluid removing conduit (22: Fig. 3) and an air supplying conduit (24: Fig. 3),
a portion of each one of said fluid removing conduit (22: Fig.3) and said air supplying conduit (24: Fig.3) being connected to said wound side connector (20: Fig.3), said connector device being such that when said connector device is engaged with said wound side connector (the connector device 19 is engaged with the wound side connector 20: Figs. 1 and 3),
- said fluid removing conduit (22: Fig. 3) is fluidly connected to said fluid outlet (22 is fluidly connected to 32: ¶0083-0085 and Fig. 3) and,
- said air supplying conduit (24) is fluidly connected to said air feeding port (46) such that air ambient of said connector device can be fed to said air supplying conduit via said air filter and said air feeding port (24 is fluidly connected to 46 such that air ambient of 19 can be fed to 24 via 34 and 46: ¶0081 and Fig. 3).
Regarding claim 3, Lockwood discloses all the limitations as discussed above for claim 1.

Regarding claim 6, Lockwood discloses all the limitations as discussed above for claim 2.
Lockwood further discloses wherein said air inlet opening is arranged at a radial distance from said fluid outlet (the unlabeled bottom wall of the filter 34 is arranged at a radial distance from the fluid outlet 32: Figs. 2-3).
Regarding claim 8, Lockwood discloses all the limitations as discussed above for claim 1.
Lockwood further discloses wherein a fluid conduit is connected to said fluid outlet (a fluid conduit 52 is connected to the fluid outlet 32: ¶0074 and Fig. 3).
Regarding claim 10, Lockwood discloses all the limitations as discussed above for claim 1.
Lockwood further discloses wherein said connector device by means of said coupling means is adapted to form a snap-on, threaded, luer-lock, or bayonet engagement, with said wound side connector (the coupling means 36/38 is adapted to form a press fit: ¶0077 and Fig. 3; wherein the press fit reads on the snap-on engagement).
Regarding claims 18 and 19, Lockwood discloses all the limitations as discussed above for claim 1.
. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 4-5, 7 and 9 is/are rejected under 35 U.S.C 103 as being unpatentable over Lockwood.
Regarding claim 2, Lockwood discloses all the limitations as discussed above for claim 1.
Lockwood further discloses wherein said connector device comprises an air feeding conduit (annular space 45: ¶0075 and Fig. 3) comprising said air feeding port (46) and an air inlet opening (an unlabeled bottom wall of the filter 34 has apertures or openings to communicate with surrounding atmosphere: ¶0080 and Fig. 3)…
Lockwood is silent in regard to said air feeding conduit being an integrated part of said connector housing (the annular space 45 being an integrated part of the connector housing 30: Figs. 2-3).

Regarding claims 4 and 5, Lockwood discloses all the limitations as discussed above for claim 2.
Lockwood further discloses wherein said connector housing has … a connector housing coupling side (a connector housing coupling side is a side of a connector housing that is on the same side of the wound 12: ¶0092 and Fig. 3), said connector device being adapted to be connected to said wound side connector at said connector housing coupling side (the connector device 19 being adapted to be connected to the wound side connector 20 at the connector housing coupling side: Fig. 3)
Lockwood is silent in regard to wherein said air inlet opening is provided on a connector housing device side, and wherein said connector housing device side is positioned on the opposite side of said connector housing coupling side.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the air inlet opening so that the air inlet opening positioned on a connector housing device side which is opposite side of the connector housing coupling side, since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950). See MPEP § 2144.04 (VI) (C). 
Regarding claim 7, Lockwood discloses all the limitations as discussed above for claim 1.
Lockwood further discloses the air filter is at least partly located within said connector housing (the air filter 34 is at least partly located within said connector housing 30: Figs. 2-3) and the air filter does not protrude outside the connector housing (Figs. 2-3).
Since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, one having ordinary skill in the art would have been motivated to make the air filter protrude from the connector housing with a maximum 2 cm for the purpose of facilitating air suction/collection while providing a compact structure for easier handling. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. See MPEP § 2144.05 (II) (B).
Regarding claim 9, Lockwood discloses all the limitations as discussed above for claim 1.
Lockwood is silent in regard to the air filter that provides an air leakage of between 0.5 ml/min to 70 ml/min at a pressure of 120 mmHg. 
However, since the taught air filter and the claimed air filter are patentably indistinct in terms of structure, the taught air filter is considered/expected to be capable of providing an air leakage of between 0.5 ml/min to 70 ml/min at a pressure of 120 .
Claim(s) 11-14 is/are rejected under 35 U.S.C 103 as being unpatentable over Lockwood in view of Locke (US PGPUB 20130131616).
Regarding claim 11, Lockwood discloses all the limitations as discussed above for claim 1.
Lockwood is silent in regard to a branched connector device comprising a branched conduit which in turn comprises a first and a second branch portion, said branched connector device further comprising the connector device, wherein said first branch portion is connected to said fluid outlet of said connector device.
In the same field of endeavor, reduced pressure tissue treatment system, Locke discloses a system for treating multiple tissue sites having a reduced pressure dressing and associated valves. Locke further discloses/suggests a branched conduit (a multi-path connector 961/1061: ¶0061, 0067 and Figs. 9-10) which comprises a first branch port 957/1065 and a second branch port 959/1067 (¶0061, 0067 and Figs. 9-10). From theses teachings, a person having ordinary skill in the art would have learned/deduced that using a multi-path connector which comprises a first branch portion and a second branch portion and wherein the first branch portion connected to the fluid outlet of the connector device facilitate different wound connections for one wound or two wound connections for different wounds of the same patient. 

Regarding claims 12-14, Lockwood in view of Locke discloses all the limitations as discussed above for claim 11.
Lockwood in view of Locke is silent in regard to said branched connector device that comprises a second connector device comprising a second connector housing and second coupling means and a second fluid outlet connected to said second connector housing, said second branch portion being connected to said second fluid outlet; said second connector device comprises a second air feeding port; and a second conduit is connected to said second air feeding port.
Since it has been held that mere duplication of the parts of a device involves only routine skill in the art, one would have been motivated to duplicate the connector device of Lockwood so that a second connector device comprises a second connector housing, second coupling means, a second fluid outlet connected to said second connector housing and a second air feeding port that is capable of connecting to a second conduit; and therefore, the second branch port of the branched conduit connects to a second fluid outlet of a second connector device for the benefits of providing air from the surrounding atmosphere into each branch and increasing wound healing time for a patient with multiple tissue sites or wounds that requires simultaneous treatment by connecting In re Harza, 124 USPQ 378 (CCPA 1960).
Conclusion
The prior art made of record and not replied upon is considered pertinent to applicant’s disclosure:
Albert (US PGPUB 20120116334) discloses a connector device for a negative pressure therapy system (Figs. 7A-B, 26A-B and accompanying text).
Banister (US PGPUB 20160199551) discloses a connector for connecting negative pressure source to a wound site via a fluid communication path (Figs. 1-11 and accompanying text) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





       /NHU Q. TRAN/       Examiner, Art Unit 3781                                                                                                                                                                                                                                                                                                                                             /ANDREW J MENSH/       Primary Examiner, Art Unit 3781